Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

COLD PLATE FOR BATERY MODULE

Examiner: Adam Arciero	S.N. 16/357,170	Art Unit: 1727         May 20, 2022

DETAILED ACTION

Applicant’s response filed on February 14, 2022 has been received.  Claims 1, 3-8 and 10-23 are currently pending. Claims 1, 3-5, 8, 10-13, 16, 19 and 22 have been amended. Claims 1 and 3-7 are withdrawn. Claims 2 and 9 have been canceled.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The claim rejection under 35 USC 112(b) on claim 16 is withdrawn because Applicant has amended the claim.

Claim Rejections - 35 USC § 102
The claim rejections under 35 USC 102(a)(1) as being anticipated by Wright on claims 19-20 are withdrawn because Applicant has amended the independent claim.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Wright and Negishi on claim 21 are withdrawn because Applicant has amended the independent claim.

The claim rejections under 35 USC 103(a) as being unpatentable over Wright and Otto on claims 8, 15 and 17 are withdrawn because Applicant has amended the independent claim. However, upon further consideration a new grounds of rejection is made below.

The claim rejections under 35 USC 103(a) as being unpatentable over Wright, Otto and Negishi on claim 14 is withdrawn because Applicant has amended the independent claim.

The claim rejections under 35 USC 103(a) as being unpatentable over Wright, Otto and Capati on claim 18 is withdrawn because Applicant has amended the independent claim.

Claim(s) 8, 10-15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Shin et al. (KR 10-2014-0007029; as found in IDS dated May 06, 2022 and using machine translation for citation purposes).
As to Claims 8, 10-12 and 14, it is noted that claim 8 is a product-by-process claim. The courts have held that “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113, I. Shin discloses an extruded metallic cold plate, comprising a plurality of parallel coolant paths (flow paths that are both linear and serpentine at least) 116 extending from a first end to a second end; top and bottom surfaces that are coplanar wherein the coolant paths are located therebetween; first and second manifolds 118a,b opposite of each other; first and second ports 130 opening into one of the manifolds by passing through a top surface of said cold plate; and first and second end caps 102a,b that each comprise a flow directing structure (the inside surfaces thereof), that when inserted into the manifolds, direct flow of the coolant through the channels in a linear and parallel fashion from a first end to a second end and in a serpentine manner back to the first end (Abstract, Fig. 1-5, and paragraph [0042]). Shin discloses wherein the components are welded together (paragraph [0069]).
As to Claim 13, the shape of the flow paths of Shin are designed with the shape of the flow directing structures and therefore intrinsically depend from each other (Fig. 1-5). See MPEP 2112.
As to Claim 15, Shin discloses wherein the first and second manifolds are integrated with the plate (Fig. 1-5).
As to Claim 17, Shin discloses wherein the cold plate 100 is in contact with the battery (paragraph [0034]). Shin further discloses wherein components in the system can be bonded by known means (paragraph [0084]).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (KR 10-2014-0007029; as found in IDS dated May 06, 2022 and using machine translation for citation purposes) in view of Capati et al. (US 2019/0077275 A1).
As to Claim 18, Shin does not specifically disclose wherein the apparatus has a coating layer that is bonded to the battery cells with an epoxy layer with no other structure or layer therebetween.
However, Capati et al. teaches of a cold plate 105 having a top layer (coating layer) that is bonded to the battery cells via an epoxy, with no other epoxy or structure therebetween (Fig. 1 and paragraph [0024]).  At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of modified Wright et al. to comprise a top layer on the cold plate that is bonded to the battery cells with an epoxy because Capati et al. teaches that the batteries can be joined to the cold plate for thermal management and can also be disconnected for maintenance or replacement (paragraph [0024]).


Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts of record, Wright, Otto, Negishi, Capati, Shin and Haussmann (US 2015/0086831 A1), do not specifically disclose, teach, or fairly suggest the claimed monocoque cold plate blade having a structural skin to support loads (claim 16); or the claimed apparatus for thermal management, comprising the claimed first and second port, wherein the first and second port are disposed parallel to the channels and are both configured to turn the working fluid substantially 90º (claim 19). Haussmann teaches of a cooling device for a vehicle battery, comprising a cooling plate 22 having channels 32,34,38,40 and first and second ports opening into connections 46,48 respectively (Figs. 1-6, 10 and 11). However, Haussmann is silent to the claimed inventions as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on May 06, 2022 prompted the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 609.04(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727